


Exhibit 10.10.4

 

CHASE CORPORATION

 

Long Term Incentive Plan

Award Design and Grant Process

Fiscal Year Ending August 31, 2015

 

Key Provisions

 

1.              There are three reward vehicles:  1) Performance-based
restricted stock, 2) Time-vested restricted stock and 3) Stock Options.  At
least two will be used each year.  For the Chief Operating Officer, FY 2015
performance shares will be 50%, time-vested restricted stock will be 25% and
stock options will be 25%. For the Chief Financial Officer, FY 2015 performance
shares will be 67%, and time-vested restricted stock will be 33%.

 

2.              Time-vested restricted stock is fixed and not subject to
performance measures and will vest at the end of the third fiscal year after the
grant date (August 31, 2017), subject to grant date, pricing, and termination
provisions listed below.

 

3.              Stock options will be fixed based on a Black-Scholes
calculation, and will vest in three equal annual allotments beginning on
August 31, 2015, and be exercisable for 10 years.

 

4.              Performance shares will be in the form of restricted stock
subject to performance and other criteria as follows.

 

·                  Performance measures:  Target is earnings per share (EPS)
based on current year’s budget determined by dividing net income by the number
of diluted shares outstanding at August 31, 2014 (end of most recent fiscal
year). Actual is net income for the measurement period divided by the same
number of diluted shares used in the Target.

·                  Performance measurement period:  September 1, 2014 through
August 31, 2015

·                  Vesting:  2 years after performance measurement period
(August 31, 2017)

·                  Grant date:  first day of measurement period

·                  Stock price for award:  closing price for last trading day
prior to grant date

·                  Threshold:  the point at which an award is earned (90% of
target).  Between threshold and target the award increases on a linear basis.

·                  Stretch area:  performance in excess of target awarded at a
higher rate (200% for 120% achievement) with a cap of 200%.  Between target and
cap award increases on a linear basis.

 

Example:

 

·                  Individual opportunity is $50,000 at target; performance
share opportunity (50%) is $25,000 at target

·                  Stock price (8/31/2014) is $25.00

·                  Threshold is 90% of target

 

Performance

 

Payout % of Target

 

Vesting Shares

 

Reward Value

 

Threshold 90%

 

50

%

500

 

$

12,500

 

Target

 

100

%

1,000

 

$

25,000

 

Stretch at 120%

 

200

%

2,000

 

$

50,000

 

 

Plan metrics:  standard performance measures are 90% threshold, 100% target and
120% maximum.

 

Standard award measures are 50% at threshold, 100% at target and 200% at
maximum.

 

--------------------------------------------------------------------------------


 

5.              Termination provisions:

 

Termination Event

 

Year

 

Payment in Shares

Retirement

 

Pro-rated

 

Paid as scheduled

Voluntary

 

All shares forfeit

 

No payment

Without cause

 

Pro-rated

 

Paid as scheduled

With cause

 

All shares forfeit

 

No payment

Upon change of control

 

Acceleration at target

 

Paid at change of control

Death or disability

 

Pro-rated

 

Paid as scheduled

 

6.              Eligibility:  key executives and others

 

Participant

 

Target % of Base Salary

 

President & Chief Operating Officer

 

100

%

Chief Financial Officer

 

45

%(A)

 

(A) See “Offer letter dated August 19, 2014 by and between Chase Corporation and
Kenneth J. Feroldi”

 

Award opportunities are set annually and the plan is subject to the approval of
the Compensation and Management Development (C&MD) Committee and may be modified
from time to time.

 

FY 2015 SCHEDULE

 

·                  Q4 FY14                                               Board
approves continuance of plan and sets grant date

·                  Q4 FY14                                               Goals
and awards proposed by management for FY15

·                  Q4 FY14                                               C&MD
Committee reviews and approves FY15 plan

·                  Q1 FY15                                              
Management presents FY14 plan achievement

·                  Q1 FY15                                               C&MD
Committee approves FY14 results

·                  Q1 FY16                                              
Management presents assessment of FY15 goal achievement

·                  Q1 FY16                                               C&MD
Committee approves FY15 results

·                  Q4 FY17                                               Vested
FY15 shares are released to participant

 

2

--------------------------------------------------------------------------------
